     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 1 of 21



 1    Terrance Walker, in propria persona
      212 Hillcrest Drive # 1
 2    Reno, NV 89509
      Tel: +1.775.971.8679
 3    Email: walkerbillion@gmail.com

 4                     IN THE UNITED STATES DISTRICT COURT FOR NEVADA
        ____________________________________________________________________________
 5    Terrance Walker                   : CIVIL CASE NO. 3:18-CV-0132-MMD(CBC)
               Plaintiff,               :
 6                            vs.       : MOTION TO COMPEL INTERROGATORY
      Intelli-heart Services Inc.,       : RESPONSES FROM DEFENDANT
 7             Defendants.               :
 8     _____________________________________________________________________________

 9    COMES NOW, PLAINTIFF Walker, moving to compel interrogatory responses from Defendant

10    pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(iii) and the Magistrate's Order (EFC
      103):
11
         I. BACKGROUND OF PLAINTIFF’S ACTION FOR TORTIOUS INTEFERENCE
12
                Plaintiff brings this federal question, tortious interference action (EFC 4, para 1-3, 117)
13
      due to Defendant’s (Intelli-heart Services Inc.) violations of, inter alia, his subcontractor rights (as
14
      a second-tier subcontractor) under state and federal contracting law. See e.g. FAR part 52.232-40
15    (EFC 4, para. 22-30). Defendant was a prime contractor of the VA. Plaintiff was a consultant (for
16    the purpose of landing federal contracts) of James Winters; a subcontractor of Defendant (a heart
17    monitoring company). Thus, Plaintiff was a subcontractor by definition. See e.g. FAR part
18    52.203-19(a) (a subcontractor is a “consultant” of “another subcontractor”)(also see FAR part

19    52.232-40 guidance – EFC 4, para 22-30 -- a subcontractor is a “subcontractor” of “another
      subcontractor”). Defendant’s contracts include these provisions (see e.g. EFC 4, Ex 7 pg 7,
20
      31,32).
21
                Winters effectuated his right 1 to assign Walker as a subcontractor and 50 percent of his
22
      commissions (EFC 4, ex 1) before signing the contract with Intelli-heart (EFC 4, para 33)
23

24    1. As noted by the Ninth Circuit in Russell Road Food and Beverage, LLC v. Spencer 829 F.3d
      1152, 1157 (9th Cir. 2016), in regards to Nevada contract law (and assignments):
25    “Under applicable state law, ‘a contractual right is assignable unless assignment materially
      changes the terms of the contract or the contract expressly precludes assignment.’ Easton Bus.
26    Opp. v. Town Exec. Suites, 126 Nev. 119, 230 P.3d 827, 830 (2010)” Also, Easton Bus. Opp. v.
      Town Exec. Suites, 126 Nev. 119, 230 P.3d 827, 830 (2010), states "To be effective, [an] anti-
27    assignment clause should contain a specific prohibition on the power to make an assignment
      and specifically state that any attempted assignments will be void or invalid". Easton Bus. Opp.
28    v. Town Exec. Suites also held there was “nothing extraordinary about the assignment of
      commission rights here” Id.

                                                          1
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 2 of 21



 1           Plaintiff and Winters helped land millions of dollars in contracts for about eleven (11)
 2    Veteran Affairs (“VA”) hospitals in 2017 for Defendant (See EFC 4, fn 3-7) and over a dozen

 3    other contracts (EFC 4, para 38). Defendant was/is to comply with all applicable Federal, State

 4    and local laws, executive orders, rules and regulations in its VA contracts. (EFC 4, para 17) (See
      e.g. EFC 4, Ex. 7, page 23)
 5
             Pursuant to each of the VA contracts in question (See e.g. EFC 4, Exhibit 7, pg 2)
 6
      Defendant was to invoice monthly on the 10th (and be paid) monthly (“accelerated payments”
 7
      under FAR part 52.232-40, EFC 4, Exhibit 7, pg 31). Under the terms of Winter’s contract with
 8
      Defendant, Winters was to be paid (10 percent gross commission) from Defendant monthly for
 9    services that Defendant were paid (by the VA) from the previous month’s service (EFC 4, Exhibit
10    2). The contract of Walker and Winters dictated Walker was to be paid 50% of Winter’s take 10
11    days afterward. (EFC 4, Exhibit 1).
12           Under federal law, and the VA contracts, Defendant was to pay Winters (it’s

13    subcontractor) within 15-30 Days (“accelerated payments” under FAR part 52.232-402, EFC 4,
      Exhibit 7, pg 31) so that Winters could pay subcontractor Walker within 15-30 days3.
14
      Defendant did not pay Winters monthly from 2015 onward. Oftentimes, it was every 2- 3
15

16

17

18
      2. See Daniel J. Kelly, partner at McCarter & English, LLP, “New FAR Changes Incentivize
19    Prime Contractors Not to Be Deadbeats in Meeting Their Payment Obligations to Their Small
      Business Subcontractors”, vol. 3 PRATT’S GOVERNMENT CONTRACTING LAW REPORT
20    (page 128-129) (LexisNexis A.S. Pratt) which states:

21    “The Prompt Payment Act, first enacted in 1982 in response to delays by agencies in paying
      primes, was amended in 1988 to require agencies to include a clause (FAR Clause 52.232-27(c))
22    in federal constructions contracts to pay the sub for ‘satisfactory’ performance within seven days
      of receipt of payment from the agency, and to pay an interest penalty if payments are not
23    satisfactorily made. See 31 U.S.C. § 3905(b) In November 2013, following guidance memoranda
      issued by the Office of Management and Budget, the FAR was amended to require a mandatory
24    clause for all contracts (FAR Clause 52.232-40), providing that upon receipt of accelerated
      payments from a government agency, the prime must accelerate payments to its small business
25    subcontractors “to the maximum extent practicable and prior to when such payment is otherwise
      required under the subcontractor.’ See FAR 32.009” (emphasis added)
26    3. FAR Council commentary on FAR part 52.232-40 states, “The rule is not limited
      to first-tier subcontractors, because that is inconsistent with the OMB memo that this rule
27    implements, and would reduce the number of small entities that may benefit from this rule.&quot;
      (See
28    https://www.federalregister.gov/documents/2013/11/25/2013-28053/federal-acquisition-
      regulation-accelerated-payments-to-small-business-subcontractors (paragraph 9)).

                                                       2
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 3 of 21



 1    months. The payments grew to 4 months apart in 2017. (EFC 4, para. 39-42) Defendant further
 2    interfered with Winter’s help on the VA contracts. (EFC 4, para. 48). Walker threatened to sue

 3    Defendant in Dec. 2017 (EFC 4, para 48)

 4           After one of the many times Walker received a late payment (in Jan. 2018), he complained
      to the VA asserting non-payment (EFC 4, para. 55, 64, 71, 77), as was his right as a federal
 5
      subcontractor (EFC 4, para 22-30) under FAR 52.232-40; FAR part 52.203-19. When responding
 6
      to the VA Contracting Officers about the matter, Defendant made misrepresentations to federal
 7
      authorities stating they did not know who Walker was and that he had no affiliation at all with
 8
      Intelli-heart and that Walker had never been a subcontractor (disregarding Walker’s 2nd tier
 9    contracting status of which they were made known) (EFC 4, para. 59). Defendant further made
10    misrepresentations to VA officials that they’ve made all payments to Winters timely. (EFC 4,
11    para. 72)
12           With no contract language backing its actions (especially since it had NO anti-assignment

13    clause in its contract with Winters – See fn.1), Defendant “investigated” Winters for having a
      subcontract with Walker, unilaterally “suspended” (IHS-00146, EFC 57-3) Winters, and
14
      terminated (IHS-00176, EFC 57-3) its contract with Winters, calling it a “divorce” (EFC 80, pg
15
      2). Winters did not agree to this termination and stated that Defendant was trying to merely avoid
16
      its payment obligations (EFC 4, para. 57). Plaintiff has a business interest in these payment
17
      obligations, given his 50% stake assigned by Winters. Needless to say, Defendant’s termination
18    of Winters was fraudulent. (IHS-00176 in 57-3). None of the alleged contractual deficiencies
19    alleged against Winters have shown up in any other, prior, contemporaneous documents produced
20    by Defendant. [In perhaps the most laughable claim, Defendant now points to 2 emails whereby
21    Winters states he is going to be “off the grid” (but accessible via text) 2 days in July 2017 (from

22    7:30AM-5PM) and Aug. 2017 (from 8AM-5PM). Defendant these emails justifies their theft of
      $308,000 from Winters and Walker (EFC 75-1, pg 2-4) ]. Defendant not produced any cure
23
      notices (or “30 day” notices as dictated by Winter’s agreement with Defendant) (EFC 4, Ex. 2).
24
      Defendant also had NO basis for investigating, suspending, and terminating Winters based upon a
25
      non-existent anti-assignment clause – which (according to them) forbade Winters from
26
      subcontracting.
27
             To cover their tracks in a plausible deniability ploy to avoid their payment obligations to
28    Winters (who was to pay Walker), Defendant had lawyer-friend Daniel Germain (they called

                                                        3
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 4 of 21



 1    “pal” ; See IHS-00161 in ECF 57-3 ) (listed as working for the firm Rosman & Germain LLP
 2    16311 Ventura Boulevard Suite 1200 Encino, CA 91436-2152 (IHS-00160 in 57-3)) to do their

 3    dirty work (IHS 0089, IHS-00144, IHS-00147, IHS-00159-IHS-00161 in 57-3). Daniel Germain

 4    made false representations that Walker never had any affiliation whatsoever with Intelli-heart to
      the VA. Yet, Defendant knew Walker was Winter’s subcontractor before “suspending” AND
 5
      terminating Winter’s contract, as even noted in the Feb. 8, 2018 termination letter sent to Winters
 6
      (naming Winters contract with Walker as the most “egregrious” reason for Winters’ contract
 7
      termination (IHS-00176 in 57-3)). Defendant’s knowledge of Walker and Winter’s relationship
 8
      clearly preceded Daniel Germaine’s false representations (made on behalf of Defendant) to the
 9    VA.
10           The pretext is clear behind Daniel Germain’s involvement in Winter’s termination, being
11    as how Defendant produced no litigation hold. Defendant’s fraud is glaringly obvious in the
12    temporal proximity between the Feb. 8, 2018 termination of Winter’s distributor agreement AND

13    Walker’s Feb. 6, 2018 assertion of non-payment made under FAR part 52.232-40. [Note:
      Defendant scrambles to have employees find Winter’s distributor agreement a mere day before it
14
      was terminated, took it home to drum up termination reasons (IHS-00139 in EFC 57-3), when
15
      none existed.] If contractual deficiencies were an issue BEFORE, Defendant would have been
16
      examining the contract and letting Winters know of deficiencies prior to its unilateral termination
17
      (at least 30 days prior). The termination was Feb. 8, 2018 (IHS-00176 in EFC 57-3) was a ruse
18    and an illegal scheme of the Defendant and their lawyer-pal.
19           As stated before, Defendant’s federal contracts which set forth federal protections for
20    subcontractors who reported late payments from prime contractors to the government. See Far
21    part 52.232-40. (EFC 4, para 52.232-40; EFC 4, Ex. 7, pg 7, 31) Those same VA contracts set

22    forth federal protections (against internal confidentiality agreements) for subcontractors who
      report fraud, waste, and abuse to agencies (EFC 4, Ex. 7, pg 7, 31). See Far part 52.203-19 ((c)
23
      “The Contractor shall notify current employees and subcontractors that prohibitions and
24
      restrictions of any preexisting internal confidentiality agreements or statements covered by this
25
      clause, to the extent that such prohibitions and restrictions are inconsistent with the prohibitions
26
      of this clause, are no longer in effect.”). Yet, Defendant declared that Winters had no right to
27
      subcontract (without ANY anti-assignment clause appearing in their contract with Winters,
28    forbidding such). Defendant declared itself above the law in sanctioning Winter’s and Walker’s

                                                        4
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 5 of 21



 1    federal protections for reporting of Defendant’s abuse of authority. Also, in a fit of tyrannically
 2    lawlessness, Defendant declared itself above the law in dictating that Winters could not

 3    communicate with their “customers” (See IHS-00176 in EFC 57-3); the federal government

 4    officials of the VA. The epitome of lawlessness was when Defendant used the assertion of
      Walker and Winter’s federal and state rights to contract (and invocation of rights under FAR part
 5
      52.232-40 and FAR part 52.203-19) as a basis to terminate Winter’s contract, depriving both
 6
      Walker and Winters of any monetary downflow from the VA, thereafter. (See IHS-00176 in EFC
 7
      57-3). Defendant also tried to get Winters to disavow his contracting relationship with Walker so
 8
      they could, presumably, present this to the VA (See IHS-0095 in EFC 57-3)
 9           Fraud, misrepresentations, violation of Walker’s state rights to contract with Winters,
10    violation of federal subcontractor rights, and a pretextual termination of Winter’s contract with
11    Defendant were all plead (EFC 4, para. 94-116). Defendant’s actions constitute tortious
12    interference with Walker’s contractual rights because all of these activities were directed at (AND

13    negatively affected) Walker.
              Defendant claims its misrepresentations, fraud, and pretextual “suspension” and
14
      termination of Winters contract (as well as misrepresentations about it to federal officials) are
15
      “private” matters not subject to review by a Court of law. (EFC 80, pg 2-4). Defendant asserts its
16
      void confidentiality clause in its contract with Winters makes its conduct “private” and beyond
17
      review by this court in Walker’s tort claim. Defendant asserts federal regulations have no bearing
18    on this matter and that Plaintiff is merely asserting a “proxy-war” or a “whistle blower” claim and
19    that it merely “divorced” Winters. These colorful, but meaningless, expressions of Defendant
20    have no bearing on this matter and are wholly disputed by Walker. Walker’s theory of his claim
21    involves Defendant’s fraud and misrepresentations made in order to thwart the government from

22    enforcement of payments to Walker (via Winters) under these provisions (See e.g. Far part
      52.232-40; EFC 4 para 22-30 ; noting that Far Part 32.112 allow even a 2 nd tier subcontractor to
23
      report non-payment to federal agencies and they can stop payment to the prime contractor to
24
      ensure that subcontractors are paid). Defendant cites no authority (nor anything in the record) to
25
      support its rhetorical and perfunctory claims. Surely, Defendant’s confidentiality agreement with
26
      Winters (which it does not claim Walker signed) does not shield it from scrutiny or claims of
27
      fraud-related tortious interference.
28

                                                        5
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 6 of 21



 1            Defendant's so-called “private” matters (whereby Defendant basically stole $308,000+
 2    from Winters and Walker - making fraudulent representations about Winters and Walker to the

 3    VA) are front and center to Walker’s tort claim. As such, Defendant should not be allowed to

 4    thwart discovery by refusing to answer on the basis of its tenuous, rhetorical, and disputed claims.

 5
              B. DISCOVERY DISPUTE ON INTERROGATORIES
 6
      On about December 30, 2018, Walker sent 25 interrogatories to Defendant, which covered items
 7
      and issues surrounding his claim. Defendant responded on Feb 5, 2019 (EFC 74-1) with general
 8
      objections, non-responses, and confidentiality objections. The confidentiality objections (and
 9    assertions that Winters violated a 2014 confidentiality agreement) fly in the face of FAR part
10    52.203-19 which deemed all federal subcontractor confidentiality agreements (not updated after
11    Jan. 2017 pursuant to that provisions) “null and void”. Walker responded, disputing Defendant’s
12    objections (EFC 101-2). Thereafter, the Court granted leave to file a motion to compel (EFC

13    103).

14
      II. MEMORANDUM OF LAW
15
              A. POINTS AND AUTHORITIES
16
                           1. MOTIONS TO COMPEL
17
      Federal Rule of Civil Procedure 37(a)(3)(B)(iii) provide for “A party seeking discovery may
18    move for an order compelling an answer, designation, production, or inspection. This motion may
19    be made if …...” “a party fails to answer an interrogatory submitted under Rule 33"
20            Where a party fails to answer interrogatories under Fed. R. Civ. P. 33, the party
21    seeking discovery may move for compelled disclosure. Fed. R. Civ. P. 37. "The party seeking to

22    compel discovery has the burden of establishing that its request satisfies the relevancy
      requirements of Rule 26(b)(1). Thereafter, the party opposing discovery has the burden of
23
      showing that the discovery should be prohibited, and the burden of clarifying, explaining or
24
      supporting its objections." Bryant v. Ochoa, No. 07cv200 JM (PCL), 2009 WL 1390794, at * 1,
25
      2009 U.S. Dist. LEXIS 42339, at *3 (S.D. Cal. May 14, 2009) (citations omitted). The opposing
26
      party is "required to carry a heavy burden of showing why discovery [should be] denied."
27
      Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).
28            A party propounding discovery may seek an order compelling disclosure when an

                                                       6
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 7 of 21



 1    opposing party has failed to respond or has provided evasive or incomplete responses. Fed. R.
 2    Civ. P. 37(a)(3)(B). [A]n evasive or incomplete disclosure, answer, or response must be treated as

 3    a failure to disclose, answer, or respond. Fed. R. Civ. P. 37(a)(4).

 4            The moving party bears the burden of demonstrating actual and substantial prejudice
      from the denial of discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (citations
 5
      omitted).
 6
                           2. SCOPE OF DISCOVERY IS BROAD AND IS NOT TO BE
 7
             DICTATED BY ONE-SIDES THEORY OF THE CASE
 8
      The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is extremely broad. A
 9    relevant matter is “any matter that bears on, or that reasonably could lead to other matters that
10    could lead to other matters that could bear on, any issue that is or may be in the case.”
11    Oppenheimer Fund, Inc. v. Sanders, 437 U.S. at 351). Relevancy should be construed “liberally
12    and with common sense” and discovery should be allowed unless the information sought has no

13    conceivable bearing on the case. Miller, 141 F.R.D. at 296. Discovery may be obtained as to "any
      nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs
14
      of the case." Fed. R. Civ. P. 26(b)(1). "Information within this scope of discovery need not be
15
      admissible in evidence to be discoverable." Id. The purpose of discovery is to make "trial less a
16
      game of blind man's bluff and more a fair contest with the basic issues and facts disclosed to the
17
      fullest practicable extent," United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958)
18    (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)), and "to narrow and clarify" the issues in
19    dispute, Hickman, Id.
20    "A party may base interrogatories on its theory of the case. The interrogatories cannot be
21    objected to because, on the interrogated party's theory, they are based on a false

22    assumption. (citation omitted)" TASION COMMUNICATIONS, INC., et al., Plaintiffs, v.
      UBIQUITI NETWORKS, INC., et al Case No. C-13-1803 EMC (N.D. CA April 3, 2015)
23

24
      Rule 26(b)(1) does not give an objecting party declare “the unilateral ability to dictate the
25
      scope of discovery based on their own view of the parties’ respective theories of the case,”
26
      because “[l]itgation in general and discovery in particular . . . are not one sided.” Sentis Grp., Inc.
27
      v. Shell Oil Co., 763 F.3d 919, 925 (8th Cir. 2014).
28

                                                         7
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 8 of 21



 1                    3. SCOPE OF WALKER'S TORT CLAIM IS BROAD AND COVERS ALL
              OF DEFENDANT’S CONDUCT DIRECTED AT PLAINTIFF – EVEN THE
 2            CONDUCT INVOLVING THE VA AND WINTERS
 3            As stated above, Walker asserts a variety of activity by Defendant was aimed at tortiously
      interfering with his contractual rights vested in him as a subcontractor under Winters AND as a
 4
      federal second-tier subcontractor.
 5
              Germane to Walker’s claim is the holding in National Right to Life P.A. Comm v. Friends
 6
      of Bryan, 741 F. Supp. 807, 814 fn. 6 which states:
 7
      "In Sutherland, 772 P.2d at 1290, the Nevada Supreme Court made its most recent pronouncement
 8    of the elements necessary to establish the tort of intentional interference with contractual relations.
 9    There the Court did not discuss in detail the quality of intent required to sustain liability. However,
10    in setting forth the elements of the tort, the Nevada Supreme Court relied on the opinion of the
11    California Court of Appeals in Ramona Manor Convalescent Hospital, 177 Cal.App.3d 1120, 225

12    Cal.Rptr. 120, wherein the California Court reiterated the requirement of "culpable intent" and
      noted that given the intention to interfere with a contract, liability usually will turn upon the ultimate
13
      purpose or object which a defendant is seeking to advance. See also Seaman's Direct Buying Serv.,
14
      Inc. v. Standard Oil Co., 36 Cal.3d 752, 686 P.2d 1158, 206 Cal.Rptr. 354 (1984)."
15

16
            In resolving this matter, the court must ask whether the defendant pursued an improper
17    objective of harming the plaintiff or used wrongful means that in fact caused an injury to the
18    contractual relationship. Nat’l Right to Life P.A. Com. v. Friends of Bryan, 741 F.Suppp. 807 (D.
19    Nev. 1998).
20
21            Restatement defines “wrongful means” as “includ[ing] physical violence, fraud or

22    misrepresentation, civil suits and criminal prosecutions, and some degrees of economic
      pressure; they do not, however, include persuasion alone although it is knowingly directed at
23
      interference with the contract. . . .” Green v. Interstate United Mgmt. Servs. Corp., 748 F.2d 827
24
      (3d Cir. 1984); Deauville Corp., 756 F.2d at 1183, 1196.
25

26
              Although intentional interference with a contract is "a wrong in and of itself”,
27    “an act is independently wrongful only if it is "unlawful, that is, if it is proscribed by some
28    constitutional, statutory, regulatory, common law, or other determinable legal standard."

                                                          8
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 9 of 21



 1    Ponomarenko v. shapiro 287 F. Supp. 3d 816, 830 (ND CA 2018) (citing Korea Supply Co. v.
 2    Lockheed Martin Corp., 29 Cal.4th 1134, 1153, 131 Cal.Rptr.2d 29, 63 P.3d 937 (2003) and

 3    discussing intentional interference with contract vs. intentional interference with economic

 4    advantage)
             Here, Walker alleges “fraud”4, “misrepresentation" and “some degrees of economic
 5
      pressure” were all present in Defendant’s activities which were directed at Walker, as alleged
 6
      (See Div. I. A.) Walker also alleges Defendant violated several rights in its misconduct under
 7
      “constitutional, statutory, regulatory, common law, or other determinable legal standard." (See
 8
      Div. I. A.) Walker has also alleged that Defendant’s overall scheme was improper and designed
 9    to hurt Walker’s contract rights. (See Div. I. A.) The use of wrongful means is thus, alleged
10    against Defendant.
11           Just a few examples show Walker’s tort claim is clearly cognizable See e.g.
12    MAX FOOTE CONSTRUCTION COMPANY, L.L.C. v. MWH CONSTRUCTORS, INC., No.

13    18-2584.(October 25, 2018 E.D Louisiana )(“the federal Prompt Pay Act permits a subcontractor
      to bring breach-of-contract and prompt-pay claims against a contractor under state law” ...
14
      granting a dismissal of a claim purely under federal law BUT allowing the case to proceed under
15
      a federal “prompt-pay claim brought under New Jersey law”.) Also see C.S. SEWELL, M.D. P.C.
16
      and CHRISTOPHER SEWELL, M.D., v. AMERIGROUP TENNESSEE, INC. d/b/a
17
      AMERIGROUP COMMUNITY CARE, No. 2:17-cv-00062 (M.D. Tenn Dec. 14,
18    2018)(declaring that “tortious interference with a business relationship, and violation of
19    Tennessee's Prompt Payment Act” represented “substantive claims”)[Note: these authorities are
20    not exhaustive examples] Here, Plaintiff properly pursues his tort claim which, in part, references
21    Prompt Payment Act-related provisions (FAR 52.232-40) under Nevada law.(EFC 4)

22           Defendant’s activities directed at Plaintiff (even those also involving the VA and Winters)
      are subject to discovery in this matter because that is Walker’s tort theory and, in part, the monies
23
      (and rights) he had a business expectancy from, derived from the VA and Winters. (See Div II A.
24
      2. above; also See Div. I. A. above)
25

26
      4. Holding on to federal subcontractor payments and making misrepresentations about such, as
27    Walker has alleged of Defendant, can constitute fraud. See U.S. v. Collins Case No. 2:16-cr-
      020253-JTF (W.D. Tenn. July 14, 2017) (denying motion to dismiss fraud case where prime
28    contractor “did not pay the subcontractor, caused requests for progress payments to be submitted
      to GSA, and falsely certified that subcontractors had been paid”)

                                                        9
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 10 of 21



 1                 4. EFC 99 – THE COURT HAS ALREADY RULED THAT THE
              PROTECTIVE ORDER PROTECTS TRADE SECRETS AND PROPRIETARY
 2            INFORMATION – THE SAME RULE APPLIES TO DEFENDANT.
 3                 EFC 99, pg 10, the Court ruled “the protective order that is already in place in this
      case would protect Walker’s trade secrets or any type of proprietary information from being
 4
      disclosed improperly in this case”. This same ruling applies to Defendant’s purported
 5
      “trade secrets or any type of proprietary information” P.R. Am Ins Co. v. Rivera Vazquez
 6
      603 F. 3d. 125, 133 (1st Cir. 2010) (holding a court may not apply different standards or rules to
 7
      different parties)
 8

 9    B. ANALYSIS
10
      Defendant is being recalcitrant in refusing to answer interrogatories. Defendant’s claims for
11
      failing to answer are baseless because Plaintiff is clearly seeking information relevant to
12
      Defendant’s wrongful conduct directed at ending his business relationship with Winters AND
13    information necessary to refute Defendant’s defenses. Here are the details [Note: Walker’s
14    reference to Divisions in his answers are in said document and thoroughly explained (EFC 101-
15    2)]:
16

17    INTERROGATORY NO. 2
      Identify all documents showing Defendant’s payments from (and corresponding invoices to) the
18    VA in regards to VA contracts VA24617C0183, VA24918C10329, VA26317D0109, and
      VA69D17D0167.
19
      DEFENDANT’S RESPONSE TO #2: RESPONSE TO INTERROGATORY NO. 2
20
      OBJECTION: not relevant and not reasonably calculated to lead
21    to the discovery of relevant evidence, as this interrogatory,
      seeks documents concerning Responding Party’s private
22    contracts with the Veterans’ Administration, to which Plaintiff
      was not a party and had no contractual rights or privity. The
23    lawsuit concerns Defendant’s alleged tortious interference with
      the alleged contractual relations with James Winters and
24    Plaintiff, not Defendant’s own contractual relations with the
      Veteran's Administration, to which Plaintiff was not a party and
25    to which Plaintiff had no contractual privity or rights against
      Responding Party. In this regard, Responding Party expressly
26    prohibited James Winters from entering into any contract or
      commitment with any third party for or on behalf of IHS,
27    including you. This prohibition, contained in the Distributor
      Agreement is set forth as follows: “Distributors Inability to
28    Contract for IHS: In spite of anything contained in this
      Agreement to the contrary, Distributor shall not have the right

                                                       10
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 11 of 21



 1    to make any contracts or commitments for or on behalf of IHS
      without first obtaining the express written consent of IHS.”
 2    (Distributor Agreement, § III (14), produced as a confidential
      document at IHS-00181-00182 (emphasis in original).)
 3    Moreover, Responding Party expressly reserved its right of
      confidentiality to its trade secrets, commercially useful
 4    confidential information, proprietary and/or private information,
      in § III (7) of its Distributor Agreement, set forth as follows:
 5    IHS’s competitive success depends upon the proper
      safeguarding of trade secrets and confidential information
 6    developed within IHS or entrusted to by its customers.
      Some of the information Distributors receive also may
 7    involve the privacy interests of individuals and must be
      safeguarded for that reason as well, Distributor promises
 8    to preserve the confidentiality of IHS’s trade secrets and
      commercially useful confidential information learned
 9    through Distributor at IHS and to use all such information
      only as necessary and appropriate for IHS’s legitimate
10    business purposes. Distributor also promises to safeguard
      against disclosure without the consent of affected persons
11    all information touching on the privacy interests of
      employees of IHS or customers or employees of
12    customers. Such trade secrets, commercially useful confidential information, proprietary and/or
      private
13    information include without limitation (1) information
      about IHS’s marketing strategies, (2) financial
14    information about IHS, its shareholders, customers,
      or prospective customers, (3) the identity of IHS’s
15    customers and/or contact persons at such customers or
      prospective customers, (4) communications between IHS
16    and any customers or potential customers, (5) the
      contents of IHS’s business plans, its products or its
17    proposals to present to potential customers, (6) the
      names, locations, practices or requirements of any
18    vendors, suppliers, personnel or any other persons having
      a business relationship with IHS, (7) any confidential or
19    secret development or research work of IHS, including
      information concerning any future or proposed services
20    or products, (8) all of IHS's accountings, costs, revenue
      and other financial records and documents, as well as
21    the contents thereof, (9) IHS’s documents, contracts,
      agreements, correspondence and all other similar business
22    records, and (10) any other confidential or secret aspect
      of the business of IHS, or its subsidiaries, affiliates or
23    divisions.
      (Distributor Agreement, § III (7), produced as a confidential
24    document at IHS-00181-00182 (emphasis added).) In
      Carpenter v. United States, 484 U.S. 19, 26, 108 S. Ct. 316, 98
25    L. Ed. 2d 275 (U.S. 1987), the Supreme Court held,
      Confidential business information has long been recognized as
26    property.” ABM Indus., 2010 U.S. Dist. LEXIS 143570, at *17
      (citing Carpenter, 484 U.S. 19 at 26 (citing Ruckelshaus v.
27    Monsanto Co., 467 U.S. 986, 1001-1004, 104 S. Ct. 2862, 81 L.
      Ed. 2d 815 (1984); Dirks v. SEC, 463 U.S. 646, 653, n. 10, 103
28    S. Ct. 3255, 77 L. Ed. 2d 911 (1983); Board of Trade of

                                                     11
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 12 of 21



 1    Chicago v. Christie Grain & Stock Co., 198 U.S. 236, 250-251,
      25 S. Ct. 637, 49 L. Ed. 1031 (1905); 5 U. S. C. § 552(b)(4)).
 2    “‘Confidential information acquired or compiled by a
      corporation in the course and conduct of its business is a species
 3    of property to which the corporation has the exclusive right and
      benefit, and which a court of equity will protect through the
 4    injunctive process or other appropriate remedy.’” ABM Indus.,
      2010 U.S. Dist. LEXIS 143570, at *18 (quoting 3 W. Fletcher,
 5    Cyclopedia of Law of Private Corporations § 857.1, p. 260 (rev.
      ed. 1986) (footnote omitted)); see also MCI Worldcom, Inc. v.
 6    GSA, 163 F. Supp. 2d 28, 38 (D.D.C. 2001) (the GSA’s
      decision to disclose the pricing data contained in a business’
 7    contract, in response to a FOIA request violated confidentiality
      provisions of applicable statutes, regulations and case law); and
 8    MCI Worldcom, Inc. 163 F. Supp. 2d at 35 (“FOIA Exemption
      4 provides that a federal agency may withhold information if it
 9    constitutes ‘trade secrets and commercial or financial
      information obtained from a person, and is privileged or
10    confidential.” OBJECTION: seeks information which is not
      proportionate to the needs of this case including because
11    information concerning such records is not relevant to the
      claims of this case or reasonably calculated to lead to the
12    discovery of relevant evidence. OBJECTION: Overly broad
      and unduly burdensome with respect to the phrase, “all documents showing Defendant's
13    payments from (and
      corresponding invoices to) the VA in regards to VA Contracts
14    VA24617C0183, VA24918C10329, VA26317D0109, and
      VA69D17D0167,” which seeks over-inclusive information and
15    records, potentially including Respondent’s banking records,
      which the Court has ordered are not discoverable in this case,
16    per ECF 054 See Krause supra, 2014 U.S. Dist. LEXIS 14872,
      at *16; and Dauska, 291 F.R.D. at 261. On these objections,
17    responding party refuses to respond to the interrogatory.

18    PLAINTIFF’S DISPUTE TO #2: Defendant’s response to this Interrogatory is deficient for
      the reasons that PLAINTIFF IS ENTITLED TO DISCOVERY ON HIS THEORY OF THE
19    CASE, REGARDLESS IF DEFENDANT BELIEVES IT IS BASED ON FALSE
      ASSUMPTIONS (See Div. I. para R.) Contrary to Defendant’s assertions, “payments” and
20    “invoices” do not cover any protected information, pricing data, or any other trade secret
      information that are not discoverable. Moreover, the confidentiality clauses referred to in
21    Defendant’s agreement with Winters are void. The Prime Contractor, in this case Defendant, was
      required to(as of Jan. 2017) “notify current employees and subcontractors that prohibitions and
22    restrictions of any preexisting internal confidentiality agreements or statements covered by this
      clause, to the extent that such prohibitions and restrictions are inconsistent with the prohibitions
23    of this clause, are no longer in effect.”. FAR part 52.203-19(c) Moreover, the clauses referred to
      in Winter’s Distributor agreement are unconscionable (and unenforceable) as matter of public
24    policy. Defendant has asserted that Winters could not even share HIS agreement, HIS earnings, or
      affect the Defendant’s (See EFC 74-1, pg 29) "good name, goodwill, and reputation of IHS" (See
25    EFC 74- 1, pg 29), not even if it meant reporting “fraud, waste, or abuse” OR reporting late
      payments to a federal agency. The clauses restricting Winters in this regard Winter’s distributor
26    agreement are null, void, unenforceable, and supplanted by the authority of federal law.
      Defendant’s clauses, nor its citations to off-point authority (e.g. Defendant cites FOIA and
27    procurement decisions), do not preclude Walker (or the Court) from discovery pertaining to his
      theory of this fraud-related tort case (See Div. I. para R.). Otherwise, a party like Defendant,
28    could commit fraud and cite its void agreement to avoid scrutiny for its actions. This is not in

                                                      12
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 13 of 21



 1    keeping the discovery rules. The scope of discovery under Federal Rule of Civil Procedure
      26(b)(1) is extremely broad. A relevant matter is “any matter that bears on, or that reasonably
 2    could lead to other matters that could lead to other matters that could bear on, any issue that is or
      may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. at 351). Moreover, the non-
 3    response also indicates Defendant’s LACK OF DILIGENT SEARCH OF ALL INFORMATION
      WITHIN CONTROL, (See Div. I. para A.), Defendant’s FAILURE TO DETAIL (UNDER
 4    OATH OR BY AFFIDAVIT) EFFORTS MADE TO EXAMINE ALL RECORDS OR FULLY
      CONDUCT AN INVESTIGATION (See Div. I. para. B.), Defendant’s
 5    GENERAL OBJECTION is INSUFFICIENT (See Div. I. para C.) , Defendant’s CLAIMS
      THAT THE INFORMATION OR DOCUMENTATION WILL COME LATER IS
 6    INSUFFICIENT (See Div. I. para. D.), there is a LACK OF PRIVILEGE LOG AND PRECISE
      EXPLANATION (See Div. I. para. E.), Defendant’s FAILURE TO EXPLAIN THE
 7    OBJECTION AND USE OF BOILERPLATE OBJECTIONS (See Div. I. para. F.), Defendant’s
      use of THE INVALID OBJECTION OF ‘NOT REASONABLY CALCULATED TO LEAD TO
 8    THE DISCOVERY OF ADMISSIBLE EVIDENCE’ (See Div. I., para. G.), Defendant’s use of
      THE INVALID OBJECTION OF ‘OVER BROAD’ , ‘OPPRESSIVE’, and ‘BURDENSOME’
 9    WITHOUT AN AFFIDAVIT OR EVIDENCE SHOWING THE BURDEN’ (See Div. I. para.
      H.) , Defendant’s use of “THE INVALID VAGUE, AMBIGUOUS, OR CONFUSING
10    OBJECTION” (See Div. I., para I.) , Defendant’s LACK OF A LITIGATION HOLD TO
      PRESERVE EVIDENCE (See Div. I., para J.) , Defendant’s LEGAL CONCLUSIONS AS IT
11    CONCERNS APPLICABLE FACTS IS NOT OBJECTIONABLE (See Div. I., para. K.),
      Defendant’s “LACK OF AN EXPLANATION FOR THE PRIVILEGE - CONFIDENTIAL
12    RECORD” (See Div. I., para. L.) , Defendant’s “OVER-USE OF DESIGNATION OF
      “CONFIDENTIAL BUSINESS RECORD” TO THESE MATTERS, WHICH INVOLVE
13    FEDERAL CONTRACTS, VIOLATES FEDERAL LAW AND THE PUBLIC’S RIGHT TO
      KNOW” (See Div. I., para. M.) , Defendant’s “FAILURE TO ESTABLISH LACK OF
14    PROPORTIONALITY AND OVERBREADTH” (See Div. I., para. N.) , Defendant’s “INVALID
      USE OF THE HARASSMENT OBJECTION” (See Div. I., para. O.) , Defendant’s “IMPROPER
15    WITHHOLDING OF DOCUMENTS TO PREVENT PLAINTIFF FROM OBJECTING TO
      THE DESIGNATION OF “CONFIDENTIAL” PURSUANT TO EFC 55 PROCEDURES” (See
16    Div. I., para. P.), Defendant’s “EVASIVE, INCOMPLETE, AND NON-RESPONSIVE
      ANSWERS” (See Div. I., para. Q.)
17

18
      Interrogatory, Request 6. Identify all documents showing Defendant’s full compliance with
19    the provision of the federal contract (signed by James Winters), which states: “Contractor shall
      submit an electronic invoice by the tenth (10th) of the following month services were performed
20    to the Veterans Affairs Financial Services Center (VAFSC) e-Invoice through the website at
      https://portal.tungsten-network.com/login.aspx” (See EFC 4, Exhibit 7, page 2 Contract
21    “VA69D17D0167”)

22    DEFENDANT’S RESPONSE TO #6: OBJECTION: vague, ambiguous, and overly broad, with
      respect to the phrase, “all documents showing Defendant’s full
23    compliance with the provision of the federal contract (signed by
      James Winters).” OBJECTION: not relevant and not
24    reasonably calculated to lead to the discovery of relevant evidence, as this interrogatory, seeks
      information concerning
25    regulatory-compliance issues, which are not at issue in this
      tortious-interference case. Moreover, this interrogatory seeks
26    information that is not relevant or reasonably calculated to lead
      to the discovery of relevant information regarding Responding
27    Party’s private business affairs and contracts with the Veterans’
      Administration, to which Plaintiff was not a party and had no
28    contractual rights or privity. The lawsuit concerns Defendant’s

                                                       13
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 14 of 21



 1    alleged tortious interference with the alleged contractual
      relations with James Winters and Plaintiff, not Defendant’s own
 2    contractual relations with the Veteran's Administration for
      which James Winters may have had some involvement under
 3    contract with IHS. Plaintiff was not a party to any IHS’
      contracts, including its VA contracts and its Distributor
 4    Agreement with James Winters. Plaintiff has no contractual
      privity or rights against Responding Party regarding such
 5    matters. OBJECTION: calls for confidential business
      information. Responding Party expressly prohibited James
 6    Winters from entering into any contract or commitment with
      any third party for or on behalf of IHS, including you. This
 7    prohibition, contained in the Distributor Agreement is set forth
      as follows: “Distributors Inability to Contract for IHS: In
 8    spite of anything contained in this Agreement to the contrary,
      Distributor shall not have the right to make any contracts or
 9    commitments for or on behalf of IHS without first obtaining the
      express written consent of IHS.” (Distributor Agreement, § III
10    (14), produced as a confidential document at IHS-00181-00182
      (emphasis in original).) OBJECTION: calls for confidential
11    business information. Responding Party expressly reserved its
      right of confidentiality to its trade secrets, commercially useful
12    confidential information, proprietary and/or private information,
      in § III (7) of its Distributor Agreement, set forth as follows:
13    IHS’s competitive success depends upon the proper
      safeguarding of trade secrets and confidential
14    information developed within IHS or entrusted to by
      its customers. Some of the information Distributors
15    receive also may involve the privacy interests of
      individuals and must be safeguarded for that reason
16    as well, Distributor promises to preserve the
      confidentiality of IHS’s trade secrets and
17    commercially useful confidential information learned
      through Distributor at IHS and to use all such
18    information only as necessary and appropriate for
      IHS’s legitimate business purposes. Distributor also
19    promises to safeguard against disclosure without the
      consent of affected persons all information touching
20    on the privacy interests of employees of IHS or
      customers or employees of customers. Such trade
21    secrets, commercially useful confidential
      information, proprietary and/or private information
22    include without limitation (1) information about
      IHS’s marketing strategies, (2) financial
23    information about IHS, its shareholders,
      customers, or prospective customers, (3) the
24    identity of IHS’s customers and/or contact persons at such customers or prospective customers,
      (4)
25    communications between IHS and any customers or
      potential customers, (5) the contents of IHS’s
26    business plans, its products or its proposals to
      present to potential customers, (6) the names,
27    locations, practices or requirements of any vendors,
      suppliers, personnel or any other persons having a
28    business relationship with IHS, (7) any confidential

                                                     14
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 15 of 21



 1    or secret development or research work of IHS,
      including information concerning any future or
 2    proposed services or products, (8) all of IHS's
      accountings, costs, revenue and other financial
 3    records and documents, as well as the contents
      thereof, (9) IHS’s documents, contracts, agreements,
 4    correspondence and all other similar business
      records, and (10) any other confidential or secret
 5    aspect of the business of IHS, or its subsidiaries,
      affiliates or divisions.
 6    (Distributor Agreement, § III (7), produced as a confidential
      document at IHS-00181-00182 (emphasis added).) As stated
 7    above, the Supreme Court has held that confidential business
      information has long been recognized as property. ABM Indus.,
 8    2010 U.S. Dist. LEXIS 143570, at *17 (citing Carpenter, 484
      U.S. 19 at 26 (citing Ruckelshaus, supra, 467 U.S. at 1001-
 9    1004; Dirks, supra, 463 U.S. at 653, n. 10; Board of Trade of
      Chicago, supra, 198 U.S. at 250-251; and 5 U. S. C. §
10    552(b)(4)). “‘Confidential information acquired or compiled by
      a corporation in the course and conduct of its business is a
11    species of property to which the corporation has the exclusive
      right and benefit, and which a court of equity will protect
12    through the injunctive process or other appropriate remedy.’”
      ABM Indus., 2010 U.S. Dist. LEXIS 143570, at *18 (quoting 3
13    W. Fletcher, Cyclopedia of Law of Private Corporations §
      857.1, p. 260 (rev. ed. 1986) (footnote omitted)); see also MCI
14    Worldcom, Inc., supra, 163 F. Supp. 2d at 38 (the GSA’s
      decision to disclose the pricing data contained in a business’
15    contract, in response to a FOIA request violated confidentiality
      provisions of applicable statutes, regulations and case law); and
16    MCI Worldcom, Inc. 163 F. Supp. 2d at 35 (“FOIA Exemption
      4 provides that a federal agency may withhold information if it
17    constitutes ‘trade secrets and commercial or financial
      information obtained from a person, and is privileged or
18    confidential.” On these objections, Responding Party refuses to
      answer the Interrogatory.
19
      PLAINTIFF’S DISPUTE TO #6: Defendant’s response to this Interrogatory is deficient for
20    the reasons that PLAINTIFF IS ENTITLED TO DISCOVERY ON HIS THEORY OF THE
      CASE, REGARDLESS IF DEFENDANT BELIEVES IT IS BASED ON FALSE
21    ASSUMPTIONS (See Div. I. para R.). The chain (and flow) of payment is key and central to
      Plaintiff’s claim (see e.g. EFC 4, para. 88-118) and no void confidentiality clauses prevent
22    discovery of this information.
      The confidentiality clauses referred to in Defendant’s agreement with Winters are void.
23    The Prime Contractor, in this case Defendant, was required to(as of Jan. 2017) “notify current
      employees and subcontractors that prohibitions and restrictions of any preexisting internal
24    confidentiality agreements or statements covered by this clause, to the extent that such
      prohibitions and restrictions are inconsistent with the prohibitions of this clause, are no longer in
25    effect.”. FAR part 52.203-19(c) Moreover, the clauses referred to in Winter’s Distributor
      agreement are unconscionable (and unenforceable) as matter of public policy. Defendant has
26    asserted that Winters could not even share HIS agreement, HIS earnings, or affect the
      Defendant’s (See EFC 74-1, pg 29) "good name, goodwill, and reputation of IHS" (See EFC 74-
27    1, pg 29), not even if it meant reporting “fraud, waste, or abuse” OR reporting late payments to a
      federal agency. The clauses restricting Winters in this regard Winter’s distributor agreement are
28    null, void, unenforceable, and supplanted by the authority of federal law. Defendant’s clauses,

                                                        15
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 16 of 21



 1    nor its citations to off-point authority (e.g. Defendant cites FOIA and procurement decisions), do
      not preclude Walker (or the Court) from discovery pertaining to his theory of this fraud-related
 2    tort case (See Div. I. para R.). Otherwise, a party like Defendant, could commit fraud and cite its
      void agreement to avoid scrutiny for its actions. This is not in keeping the discovery rules.The
 3    scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is extremely broad. A relevant
      matter is “any matter that bears on, or that reasonably could lead to other matters that could lead
 4    to other matters that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,
      Inc. v. Sanders, 437 U.S. at 351).
 5    The Defendant’s response also indicates Defendant’s LACK OF DILIGENT SEARCH
      OF ALL INFORMATION WITHIN CONTROL, (See Div. I. para A.), Defendant’s FAILURE
 6    TO DETAIL (UNDER OATH OR BY AFFIDAVIT) EFFORTS MADE TO EXAMINE ALL
      RECORDS OR FULLY CONDUCT AN INVESTIGATION (See Div. I. para. B.), Defendant’s
 7    GENERAL OBJECTION is INSUFFICIENT (See Div. I. para C.) , Defendant’s CLAIMS
      THAT THE INFORMATION OR DOCUMENTATION WILL COME LATER IS
 8    INSUFFICIENT (See Div. I. para. D.), there is a LACK OF PRIVILEGE LOG AND PRECISE
      EXPLANATION (See Div. I. para. E.), Defendant’s FAILURE TO EXPLAIN THE
 9    OBJECTION AND USE OF BOILERPLATE OBJECTIONS (See Div. I. para. F.), Defendant’s
      use of THE INVALID OBJECTION OF ‘NOT REASONABLY CALCULATED TO LEAD TO
10     THE DISCOVERY OF ADMISSIBLE EVIDENCE’ (See Div. I., para. G.), Defendant’s use of
      THE INVALID OBJECTION OF ‘OVER BROAD’ , ‘OPPRESSIVE’, and ‘BURDENSOME’
11    WITHOUT AN AFFIDAVIT OR EVIDENCE SHOWING THE BURDEN’ (See Div. I. para.
      H.) , Defendant’s use of “THE INVALID VAGUE, AMBIGUOUS, OR CONFUSING
12    OBJECTION” (See Div. I., para I.) , Defendant’s LACK OF A LITIGATION HOLD TO
      PRESERVE EVIDENCE (See Div. I., para J.) , Defendant’s LEGAL CONCLUSIONS AS IT
13    CONCERNS APPLICABLE FACTS IS NOT OBJECTIONABLE (See Div. I., para. K.),
      Defendant’s “LACK OF AN EXPLANATION FOR THE PRIVILEGE - CONFIDENTIAL
14    RECORD”
      (See Div. I., para. L.) , Defendant’s “OVER-USE OF DESIGNATION OF “CONFIDENTIAL
15    BUSINESS RECORD” TO THESE MATTERS, WHICH INVOLVE FEDERAL
      CONTRACTS, VIOLATES FEDERAL LAW AND THE PUBLIC’S RIGHT TO KNOW” (See
16    Div. I., para. M.) , Defendant’s “FAILURE TO ESTABLISH LACK OF PROPORTIONALITY
      AND OVERBREADTH” (See Div. I., para. N.) , Defendant’s “INVALID USE OF THE
17    HARASSMENT OBJECTION” (See Div. I., para. O.) , Defendant’s “IMPROPER
      WITHHOLDING OF DOCUMENTS TO PREVENT PLAINTIFF FROM OBJECTING TO
18    THE DESIGNATION OF “CONFIDENTIAL” PURSUANT TO EFC 55 PROCEDURES” (See
      Div. I., para. P.), Defendant’s “EVASIVE, INCOMPLETE, AND NON-RESPONSIVE
19    ANSWERS” (See Div. I., para. Q.)

20
      Interrogatory, Request 7. Identify all documents establishing Defendant’s compliance the
21    monthly invoicing provisions of federal contracts VA24617C0183, VA24918C10329,
      VA26317D0109
22    i) Identify All persons involved in the invoicing (their name, title, business address, email
      address, and phone numbers) involved in the decision, the date and time(s).
23    DEFENDANT’S RESPONSE TO #7: OBJECTION: vague, ambiguous, and overly broad, with
      respect to the phrase, “all documents establishing Defendant’s
24    compliance the monthly invoicing provisions of federal
      contracts” and “[a]ll persons involved in the invoicing . . .
25    involved in the decision, the date and time(s).” Here, it is not
      clear to what compliance or monthly invoicing provisions you
26    refer. As well, it is not clear what you mean when you ask for
      the identity of persons who are “involved in the decision.”
27    OBJECTION: Compound and/or improper use of subparts, the
      effect of which causes this set of interrogatories to exceed the
28    number that may be propounded without leave of Court. See

                                                      16
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 17 of 21



 1    Kendall supra, 174 F.R.D. at 685 (subsequent questions
      contained in an interrogatory, which can “stand alone,” are to be
 2    counted as separate interrogatories). Here, the first part of the
      interrogatory requests the identity of documents “establishing
 3    Defendant’s compliance the monthly invoicing provisions of
      federal contracts.” The second part of the interrogatory requests the identity of “[a]ll persons
 4    involved in the invoicing.”
      OBJECTION: not relevant and not reasonably calculated to lead
 5    to the discovery of relevant evidence, as this interrogatory,
      seeks information concerning regulatory-compliance issues,
 6    which are not at issue in this tortious-interference case.
      Moreover, this interrogatory seeks information that is not
 7    relevant or reasonably calculated to lead to the discovery of
      relevant information regarding Responding Party’s private
 8    business affairs and contracts with the Veterans’
      Administration, to which Plaintiff was not a party and had no
 9    contractual rights or privity. The lawsuit concerns Defendant’s
      alleged tortious interference with the alleged contractual
10    relations with James Winters and Plaintiff, not Defendant’s own
      contractual relations with the Veteran's Administration for
11    which James Winters may have had some involvement under
      contract with IHS. Plaintiff was not a party to any IHS’
12    contracts, including its VA contracts and its Distributor
      Agreement with James Winters. Plaintiff has no contractual
13    privity or rights against Responding Party regarding such
      matters. OBJECTION: calls for confidential business
14    information. Responding Party expressly prohibited James
      Winters from entering into any contract or commitment with
15    any third party for or on behalf of IHS, including you. This
      prohibition, contained in the Distributor Agreement is set forth
16    as follows: “Distributors Inability to Contract for IHS: In
      spite of anything contained in this Agreement to the contrary,
17    Distributor shall not have the right to make any contracts or
      commitments for or on behalf of IHS without first obtaining the
18    express written consent of IHS.” (Distributor Agreement, § III
      (14), produced as a confidential document at IHS-00181-00182
19    (emphasis in original).) Responding Party expressly reserved
      its right of confidentiality to its trade secrets, commercially
20    useful confidential information, proprietary and/or private
      information, in § III (7) of its Distributor Agreement, set forth
21    as follows:
      IHS’s competitive success depends upon the proper
22    safeguarding of trade secrets and confidential
      information developed within IHS or entrusted to by
23    its customers. Some of the information Distributors
      receive also may involve the privacy interests of
24    individuals and must be safeguarded for that reason
      as well, Distributor promises to preserve the
25    confidentiality of IHS’s trade secrets and
      commercially useful confidential information learned
26    through Distributor at IHS and to use all such
      information only as necessary and appropriate for
27    IHS’s legitimate business purposes. Distributor also
      promises to safeguard against disclosure without the
28    consent of affected persons all information touching

                                                       17
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 18 of 21



 1    on the privacy interests of employees of IHS or
      customers or employees of customers. Such trade
 2    secrets, commercially useful confidential
      information, proprietary and/or private information
 3    include without limitation (1) information about
      IHS’s marketing strategies, (2) financial information about IHS, its shareholders,
 4    customers, or prospective customers, (3) the
      identity of IHS’s customers and/or contact persons at
 5    such customers or prospective customers, (4)
      communications between IHS and any customers or
 6    potential customers, (5) the contents of IHS’s
      business plans, its products or its proposals to
 7    present to potential customers, (6) the names,
      locations, practices or requirements of any vendors,
 8    suppliers, personnel or any other persons having a
      business relationship with IHS, (7) any confidential
 9    or secret development or research work of IHS,
      including information concerning any future or
10    proposed services or products, (8) all of IHS's
      accountings, costs, revenue and other financial
11    records and documents, as well as the contents
      thereof, (9) IHS’s documents, contracts, agreements,
12    correspondence and all other similar business
      records, and (10) any other confidential or secret
13    aspect of the business of IHS, or its subsidiaries,
      affiliates or divisions.
14    (Distributor Agreement, § III (7), produced as a confidential
      document at IHS-00181-00182 (emphasis added).) As stated
15    above, the Supreme Court has held that confidential business
      information has long been recognized as property. ABM Indus.,
16    2010 U.S. Dist. LEXIS 143570, at *17 (citing Carpenter, 484
      U.S. 19 at 26 (citing Ruckelshaus, supra, 467 U.S. at 1001-
17    1004; Dirks, supra, 463 U.S. at 653, n. 10; Board of Trade of
      Chicago, supra, 198 U.S. at 250-251; and 5 U. S. C. §
18    552(b)(4)). “‘Confidential information acquired or compiled by
      a corporation in the course and conduct of its business is a
19    species of property to which the corporation has the exclusive
      right and benefit, and which a court of equity will protect
20    through the injunctive process or other appropriate remedy.’”
      ABM Indus., 2010 U.S. Dist. LEXIS 143570, at *18 (quoting 3
21    W. Fletcher, Cyclopedia of Law of Private Corporations §
      857.1, p. 260 (rev. ed. 1986) (footnote omitted)); see also MCI
22    Worldcom, Inc., supra, 163 F. Supp. 2d at 38 (the GSA’s
      decision to disclose the pricing data contained in a business’
23    contract, in response to a FOIA request violated confidentiality
      provisions of applicable statutes, regulations and case law); and
24    MCI Worldcom, Inc. 163 F. Supp. 2d at 35 (“FOIA Exemption
      4 provides that a federal agency may withhold information if it
25    constitutes ‘trade secrets and commercial or financial
      information obtained from a person, and is privileged or
26    confidential.” On these objections, Responding Party refuses to
      answer the Interrogatory.
27
      PLAINTIFF’S DISPUTE TO #7: Defendant’s response to this Interrogatory is deficient for
28    the reasons that PLAINTIFF IS ENTITLED TO DISCOVERY ON HIS THEORY OF THE

                                                      18
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 19 of 21



 1    CASE, REGARDLESS IF DEFENDANT BELIEVES IT IS BASED ON FALSE
      ASSUMPTIONS (See Div. I. para R.). Defendant responded to this interrogatory so its
 2    objections are waived.
      Defendant’s anemic response indicates their LACK OF DILIGENT SEARCH OF ALL
 3    INFORMATION WITHIN CONTROL, (See Div. I. para A.), Defendant’s FAILURE TO
      DETAIL (UNDER OATH OR BY AFFIDAVIT) EFFORTS MADE TO EXAMINE ALL
 4    RECORDS OR FULLY CONDUCT AN INVESTIGATION (See Div. I. para. B.), Defendant’s
      GENERAL OBJECTION is INSUFFICIENT (See Div. I. para C.) , Defendant’s CLAIMS
 5    THAT THE INFORMATION OR DOCUMENTATION WILL COME LATER IS
      INSUFFICIENT (See Div. I. para. D.), there is a LACK OF PRIVILEGE LOG AND PRECISE
 6    EXPLANATION (See Div. I. para. E.), Defendant’s FAILURE TO EXPLAIN THE
      OBJECTION AND USE OF BOILERPLATE OBJECTIONS (See Div. I. para. F.), Defendant’s
 7    use of THE INVALID OBJECTION OF ‘NOT REASONABLY CALCULATED TO LEAD TO
      THE DISCOVERY OF ADMISSIBLE EVIDENCE’ (See Div. I., para. G.), Defendant’s use of
 8    THE INVALID OBJECTION OF ‘OVER BROAD’ , ‘OPPRESSIVE’, and ‘BURDENSOME’
      WITHOUT AN AFFIDAVIT OR EVIDENCE SHOWING THE BURDEN’ (See Div. I. para.
 9    H.) , Defendant’s use of “THE INVALID VAGUE, AMBIGUOUS, OR CONFUSING
      OBJECTION” (See Div. I., para I.) , Defendant’s LACK OF A LITIGATION HOLD TO
10    PRESERVE EVIDENCE (See Div. I., para J.) , Defendant’s LEGAL CONCLUSIONS AS IT
      CONCERNS APPLICABLE FACTS IS NOT OBJECTIONABLE (See Div. I., para. K.),
11    Defendant’s “LACK OF AN EXPLANATION FOR THE PRIVILEGE - CONFIDENTIAL
      RECORD”
12    (See Div. I., para. L.) , Defendant’s “OVER-USE OF DESIGNATION OF “CONFIDENTIAL
      BUSINESS RECORD” TO THESE MATTERS, WHICH INVOLVE FEDERAL
13    CONTRACTS, VIOLATES FEDERAL LAW AND THE PUBLIC’S RIGHT TO KNOW” (See
      Div. I., para. M.) , Defendant’s “FAILURE TO ESTABLISH LACK OF PROPORTIONALITY
14    AND OVERBREADTH” (See Div. I., para. N.) , Defendant’s “INVALID USE OF THE
      HARASSMENT OBJECTION” (See Div. I., para. O.) , Defendant’s “IMPROPER
15    WITHHOLDING OF DOCUMENTS TO PREVENT PLAINTIFF FROM OBJECTING TO
      THE DESIGNATION OF “CONFIDENTIAL” PURSUANT TO EFC 55 PROCEDURES” (See
16    Div. I., para. P.), Defendant’s “EVASIVE, INCOMPLETE, AND NON-RESPONSIVE
      ANSWERS” (See Div. I., para. Q.)
17

18

19    The same pattern of abusive discovery objections (dozens of meritless objections per inquiry)
      followed for the following questions and can be seen at EFC 74-1 and disputed at EFC 101-2 for
20    similar reasons:
21    INTERROGATORY NO. 9
      Identify all documents establishing Defendant’s full compliance with monthly payment
22    provisions of Winter’s distributor agreement.

23    INTERROGATORY NO. 12
      Identify all work which James winters provided helped on the contracts VA24617C0183,
24    VA24918C10329, VA26317D0109, VA69D17D0167.

25    INTERROGATORY NO. 15
      Identify all documents that show Defendant provided information and money to Winters to
26    maintain accounts prior to the Feb 8, 2018 termination.

27    INTERROGATORY NO. 16
      Identify all documents whereby Defendant indicated that Winter's faced a termination of
28    Winter’s distributor agreement (contract between Winters and IHS) prior to February 8, 2018.

                                                    19
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 20 of 21



 1

 2                  1. CONCLUSION -- DEFENDANT’S ANSWERS SHOULD BE COMPELLED
                        OR PLAINTIFF WILL SUFFER PREJUDICE
 3    It is not fair for Plaintiff to be forced to present all of the conceivable ways in which
 4    Defendant’s “allegedly” confidential files would be useful to his case. Kelly v. City of San Jose,

 5    114 F.R.D. 653, 667-68 (N.D. Cal. 1987).

 6    In fact, it is highly prejudicial for the Defendant to simply present, as it has, narrow
      (deceptive) views of Walker’s claim and refuse to examine its agents (and records) with regards
 7
      to the questions Walker has presented in its Interrogatories. The Defendant has not relied
 8
      reasonable inquiries (or current searches of ESI) of several other Defendant agents and employees
 9
      who interacted with the VA during the period Walker and Winters were in communication with
10
      the VA about late payments from Defendant. As stated before, in EFC 64, it is highly prejudicial
11    to have Walker establish his claims while Defendant holds all of the proof and asserts vague,
12    unsubstantiated, claims of confidentiality which fly in the face of federal law. The Defendant has
13    only presented evasive or incomplete answers and has waived objections See e.g. Richmark Corp.
14    v. Timber Falling Consultants. Id. At present, it has failed in its obligation to conduct a

15    reasonable inquiry of records and people under its charge and control...........It is clear under the
      authorities cited by Walker the the Defendant avoided its responsibility to find the agents (and
16
      documents) to provide complete and accurate answers all of the questions. The Rules require a
17
      “complete and accurate response to the request”) In fact, on the responses complained of herein,
18
      the Defendant has put its head in the sand, refusing to provide direct answers, and quibbled in
19
      word-play and gamesmanship. The Defendant has no excuse and no privilege to withhold any
20    answers. Burlington N. & Santa Fe Ry. V. U.S. Dist.Court, 408 F.3d 1142 (9th Cir.), cert. denied,
21    546 U.S. 939 (2005) (failure to produce a privilege log constitutes a waiver. Walker suffers actual
22    and substantial prejudice from the denial of discovery. See Hallett v. Morgan, 296 F.3d 732, 751
23    (9th Cir. 2002) which would establish his theory of the case (See Div. I. A and Div II.A. 2-3) and

24    disprove Defendant’s defenses of. Discovery should be allowed unless the information sought has
      no conceivable bearing on the case. Miller, 141 F.R.D. at 296 and Defendant cannot establish that
25
      (with authority).
26

27

28

                                                        20
     Case 3:18-cv-00132-MMD-CLB Document 113 Filed 03/16/19 Page 21 of 21



 1    As such, answers to Interrogatories #2,6,7,8,9,12,15,16 should be compelled and the objections to
 2    the remaining Interrogatories should be deemed waived due to the fact that Defendant has

 3    answered See Anderson v. Hansen, 20120 U.S. Dist. LEXIS 131010, at *18-19.

 4

 5
      .
 6            WHEREFORE, Plaintiff requests that Defendant be compelled to answer interrogatories
 7    Interrogatories #2,6,7,8,9,12,15,16 and hold that the remaining Interrogatories which were

 8    answered in part, with objections, the objections be deemed waived.

 9
                                  CERTIFICATION OF MEET AND CONFER
10
      After many good faith attempts by email to make personal consultation with Defense counsel
11    over the past couple of weeks and sincere effort to do so, the parties have been unable to resolve
      these matters without Court action. Defendant has doubled-down on its refusals to cooperate by
12    repeatedly insisting that their responses are adequate. I certify this under United States law.
13

14            Respectfully submitted,
15    By /s/ Terrance Walker                                          Dated: Mar. 15, 2019
      Terrance Walker
16

17                                         CERTIFICATE OF SERVICE
      The undersigned certifies that the undersigned is over the age of 18 and that on March 15, 2019, that he
18    personally served via the Court’s electronic filing system all parties to this case one copy of this filing to the
      parties at the email address listed below.
19
      /s/ TERRANCE WALKER
20
      signed, Terrance Walker
21    Copy to:

22    Will Geddes, Esq.
      THE GEDDES LAW FIRM, P.C.
23    8600 Technology Way, Suite 107
      Reno, Nevada 89521
24    Phone: (775) 853-9455
      Fax: (775) 853-6899
25    E-Mail: Will@TheGeddesLawFirm.com

26

27

28

                                                             21
